Title: To George Washington from Charles Stewart, 30 September 1780
From: Stewart, Charles
To: Washington, George


                        
                            Sir
                            Camp Tappan 30th Sept 1780
                        
                        The quantity of flour in the Magazine at Camp and in the hands of the Brigade Commissarys will only supply
                            the Troops for to morrow. By Letters from Philada of the 26th Instant and from Trenton of the 27th from my Deputys, am
                            informed there was then none on hand at those places. So that the two hundred Barrells ordered from West point is all the
                            flour that We are now sure of, I am therefore under the disagreeable necessity of informing Your Excellency that unless
                            uncommon delegince is used in getting that Article from Pennsylvania or New York at the end of three days The Army will be
                            again without Bread. I am most respectfully Your Excellencys most Obedient Servant.
                        
                            Chas Stewart
                            Commy Gen. Issues
                        
                    